United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                              F I L E D
                                                                                                 June 6, 2007

                     IN THE UNITED STATES COURT OF APPEALS                                 Charles R. Fulbruge III
                                                                                                   Clerk
                                  FOR THE FIFTH CIRCUIT



                                           No. 06-30558
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                         Plaintiff-
                                                          Appellee,

                                                 versus


CESAR ARMANDO MEDRANO-GARCIA,
also known as Hector Garcia,


                                                                                       Defendant-
                                                          Appellant.

                      --------------------------------------------------------------
                           Appeal from the United States District Court
                                for the Eastern District of Louisiana
                                     USDC No. 2:06-CR-5-ALL
                       -------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Cesar Armando Medrano-Garcia (Medrano) appeals the 64-month sentence he received

following his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326. He does not

specifically argue that the sentence he received was unreasonable. Instead, he challenges the

constitutionality of the presumption of reasonableness this court affords sentences imposed within

a properly calculated guidelines range, relying on the Supreme Court’s grant of certiorari in Rita v.

United States, 127 S. Ct. 551 (U.S. Nov. 3, 2006) (No. 06-5754), and Claiborne v. United States,

127 S. Ct. 551 (U.S. Nov. 3, 2006) (No. 06-5618).

       The grant of certiorari in Rita and Claiborne has no impact on this court’s precedent. See

United States v. Short, 181 F.3d 620, 624 (5th Cir. 1999); see also Ellis v. Collins, 956 F.2d 76, 79

(5th Cir. 1992). Accordingly, the district court’s judgment is AFFIRMED.




                                                -2-